Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 14 Jul 2022.
Claims 1, 8, and 15 were amended. 
Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are currently pending and have been examined.

Response to Arguments
Regarding the rejections under 35 U.S.C. 112(a)
Applicant’s arguments with respect to the rejection under 35 U.S.C. 112(a) have been fully considered and are persuasive in light of Applicant’s amendments. The rejection is withdrawn. 
Regarding the rejection under 35 U.S.C. 101
Applicant's arguments have been fully considered but they are not persuasive. Applicant first asserts that, because claim 1 “involves real-time monitoring of ‘transport demand associated with the assigned HCV corridor…’,” the system results in unconventional steps for “servicing transport requests using high-capacity vehicles in urban environments, which has the effect of lowering costs for riders and reducing traffic congestion within the urban environments.” Applicant’s remarks, pp. 14-15. Accordingly, Applicant asserts, the cited recitations “confine the claim to a particular useful application.” Applicant’s remarks, p. 15. This is not persuasive. Even accepting that Applicant’s claimed invention is novel and non-obvious, which it has been determined is the case, that is not the standard for well-understood, routine, and conventional activity in the eligibility analysis. “The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions.” MPEP 2106.04(I). 
Rather, the relevant question is whether the claims “Simply append[] well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.” MPEP 2106.05(I)(A), citing Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). Here, Applicant’s claims recite a novel and non-obvious judicial exception that results in “servicing transport requests using high-capacity vehicles in urban environments, which has the effect of lowering costs for riders and reducing traffic congestion within the urban environments,” using generic computing elements to perform generic computer functions, specifically performing data acquisition and calculations. There is no recitation in the claims or disclosure in Applicant’s originally filed specification which supports a determination that the real-time monitoring is achieved by any special hardware that is an improvement over any other system which receives “real-time” data. See for example Applicant’s originally filed specification, paragraphs [0012], [0024], [0034], [0042], and [0062], as well as Fig. 2 and [0030], which shows generically recited computing elements as the elements performing the claimed method. Receiving data, real-time or otherwise, constitutes mere data gathering, which is insignificant extra-solution activity, and Applicant’s disclosure supports a determination that this is performed using well-understood, routine, and conventional activity and conventional computing elements. Accordingly, the claims do not result in significantly more than the abstract idea. For at least these reasons, Applicant’s arguments are not persuasive. The rejection is maintained. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-8, 10, 13-15, 17, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Step 1: claims 1, 3, and 6-7 recite a system, claims 8, 10, and 13-14 recite a non-transitory computer-readable medium, and claims 15, 17, and 20 recite a method. These are statutory categories. 
Step 2A, prong 1: The independent claims recite  receiving transport requests requesting users of a transport service for a geographic region, each transport request from each requesting user indicating a destination location and a start location for the requesting user; for each transport request received from each requesting user: based at least in part on the destination location and the start location indicated in the transport request, assigning the transport request to a high capacity vehicle (HCV) corridor of a plurality of HCV corridors established throughout the geographic region, each respective HCV corridor of the plurality of HCV corridors encompassing a plurality of possible routes from a start point or area of the respective HCV corridor to an end point or area of the respective HCV corridor; receiving location information from a first HCV traveling through the assigned HCV corridor; determining, based on the location information and destination locations of passengers currently riding the first HCV, a current route of the plurality of possible routes within the assigned HCV corridor that the first HCV is currently traversing; based at least in part on the current route of the first HCV, determining an optimal pick-up location from a plurality of possible pick-up locations along the assigned HCV corridor for the first HCV to rendezvous with the requesting user; based at least in part on transport requests received from requesting users within the assigned HCV corridor, monitor real- time transport demand associated with the assigned HCV corridor as the first HCV travels within the assigned HCV corridor toward the end point or area of the assigned HCV corridor; determine a first weighted cost for diverging the first HCV from the current route to the optimal pick-up location, the first weighted cost being determined based, at least in part, on (i) the real-time transport demand associated with the assigned HCV corridor, and (ii) whether diverging the first HCV from the current route will cause aggregation or stacking of one or more other HCVs within the assigned HCV corridor; based at least in part on the weighted cost for diverging the first HCV from the current route being below the threshold, match the first HCV to the transport request; transmitting routing data to the first HCV, the routing data causing presentation of routing information on a map to route the first HCV to the optimal pick-up location; and transmitting travel data to the requesting user, the travel data causing presentation of travel directions from a current location of the requesting user to the optimal pick-up location.
Identifying an optimal location for a transportation request and evaluating the cost associated with rerouting a vehicle to the optimal location is a commercial interaction, falling within the “certain methods of organizing human activity” grouping of abstract ideas. Additionally, evaluating the cost associated with the commercial interaction may fall within one or both of mathematical concepts and/or mental processes. 
Step 2A, prong 2: This judicial exception is not integrated into a practical application because the additional elements are generically recited computing elements. Each of the independent claims recite network communication interfaces and computing devices associated with the users and the HCVs, including interfaces. These are generically recited computing elements. See Applicant’s originally filed specification, fig. 2 and paragraphs [0030]-[0032]. Claim 1 also recites processors, a memory, and instructions. Claim 8 also recites non-transitory computer-readable medium storing instructions and processors. Claim 15 also recites one or more processors. These are generically recited computing elements. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Thus, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Applicant has amended the independent claims to recite, in relevant part, “monitor[ing] real-time transport demand associated with the assigned HCV corridor as the first HCV travels within the assigned HCV corridor.” There is no recitation in the claims or disclosure in Applicant’s originally filed specification which supports a determination that the real-time monitoring is achieved by any special hardware that is an improvement over any other system which receives “real-time” data. See for example Applicant’s originally filed specification, paragraphs [0012], [0024], [0034], [0042], and [0062], as well as Fig. 2 and [0030], which shows generically recited computing elements as the elements performing the claimed method. Receiving data, real-time or otherwise, constitutes mere data gathering, which is insignificant extra-solution activity, and Applicant’s disclosure supports a determination that this is by conventional computing elements.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Receiving or transmitting information over a network has been found by the courts to be well-understood, routine, and conventional activity, as has performing repetitive calculations. MPEP 2106.05(d)(II). Gathering and analyzing information and displaying the result has been found by the courts to be insufficient to show an improvement to technology. MPEP 2106.05(a)(II). Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible. 
Step 2A, prong 1: The dependent claims further define the commercial interaction with additional rules to be followed or elements for the mathematical function/mental process. Claims 3, 10, and 17 recite wherein the cost function further outputs the first weighted cost based on an optimization of an arrival time of the first HCV, a wait time for the requesting user, an additional time for the first HCV to diverge from the current route, and a number of current passengers of the first HCV. Claims 6, 13, and 20 recite further assigning the transport request to the assigned HCV corridor based on determining, from the plurality of HCV corridors of the geographic region, that the assigned HCV corridor encompasses the destination of the requesting user. Claims 7 and 14 recite wherein each of the plurality of possible pick-up locations comprises a fixed pick-up location within the assigned HCV corridor. Each of these claims recite additional rules to be followed for the commercial interaction or additional factors for the assessment of whether to diverge or mathematical cost function, therefore falling into at least one of “certain methods of organizing human activity,” “mental processes,” and/or “mathematical relationships” groupings of abstract ideas. 
Step 2A, prong 2: The dependent claims do not recite additional elements other than those recited in the independent claims, and are therefore subject to the analysis of their parent claims. The combination of these additional elements with the abstract idea is no more than mere instructions to apply the exception using generic computer elements and functionality. Therefore, in combination, these elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above, the additional elements amount to mere instructions to apply the exception using a generic computer as a tool. Thus, even when viewed as an ordered combination, nothing in the claims adds significantly more to the abstract idea. The claims are ineligible.

Novelty
U.S. Patent Publication No. 20200042019 to Marczuk et. al. discloses the majority of the independent claims, including a computing system configured to control a fleet of vehicles operating in a region (corridors), wherein the system can: receive user requests including pickup and destination locations ([0143]); determine which region a request or anticipated demand is in ([0142]); determine optimal pickup locations based on efficiency etc. ([0192]-[0194]); determine a path for the vehicle based on the current vehicle location and goal location ([0147]), wherein the goal location may include a user’s destination location; evaluate paths based on cost ([0131]); match and route a vehicle to the user to service the request ([0145]); and route both the user and the vehicle to the optimal pick up location ([0192]). 
U.S. Patent Publication No. 20160373473 to Truong et. al. discloses determining a vehicle’s current path based on the user’s current location and the specified destination in at least [0053]. 
U.S. Patent Publication No. 20170169366 to Klein et. al. discloses determining a cost to adjust a current route of a vehicle to collect one or more additional passengers in at least [0050]-[0058], including making a determination whether to adjust the route to collect the one or more additional passengers in [0059]. Klein further discloses making the determination based on a current state of the vehicle as in [0057]. U.S. Patent Publication No. 20180101877 to Song et. al. discloses determining a currently driven route based on a current location point and a destination location point. 
U.S. Patent Publication No. 20100036606 to Jones discloses using a cost function and real-time congestion information to determine routes for different types of vehicles in at least [0138], and determining to avoid exacerbating congested areas by weighting a cost function against them in at least [0247]. 
Chinese Patent Publication No. 107451690 to Wei discloses a cost for evaluating traffic jams on p. 3 of the attached machine translation retrieved from Espacenet. Non-patent literature “Proactive vehicle re-routing strategies for congestion avoidance” to Pan et. al. discloses that known systems are able to forecast congestion and its duration in col. 3. Pan also discloses an equation for evaluating traffic jam density in col. 6, and several re-routing evaluations throughout. 
However, even though all of these elements are shown in the prior art, it would not have been obvious to a person having ordinary skill in the art before the effective filing date of the application to combine these elements into Applicant’s claimed invention. A rejection based on these disclosures would necessitate impermissible hindsight. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Carey whose telephone number is (571)272-5505. The examiner can normally be reached M-F 10:30 AM to 8:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571)270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.C./Examiner, Art Unit 3628                                                                                                                                                                                                        

/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628